Citation Nr: 0606428	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  01-05 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from February 1971 to October 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision.  In December 2003, 
the Board determined that new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for hearing loss and subsequently remanded the 
issues of hearing loss and tinnitus for further development.  
In May 2005, the Board remanded again for further development 
and the appeal is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  A preponderance of the evidence is against a finding that 
the veteran has a current hearing loss is related to service.

3.  A preponderance of the evidence is against a finding that 
the veteran has tinnitus that is related to service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service 
and sensorineural hearing loss may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated in February 2004 and May 2005, the RO 
informed the appellant of the provisions of the VCAA.  More 
specifically, these letters notified the appellant that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to his appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claims.  

In addition, the RO issued a detailed statement of the case 
(SOC) in May 2001, as well as supplemental statements of the 
case (SSOCs) in February 2005 and September 2005, in which 
the appellant and his representative were advised of all the 
pertinent laws and regulations regarding his claims.  The 
Board, therefore, believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claims, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
entitlement to the benefits sought.    Further, the claims 
file reflects that the February 2005 and September 2005 SSOCs 
contained the pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the letters notifying him of the VCAA may not 
have technically informed the appellant of each element of 
the VCAA, the appellant was nonetheless properly notified of 
all the provisions of the VCAA by the February 2005 and 
September 2005 SSOCs.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in this case, where the claims were adjudicated in 
March 2000.  However, the claimant still has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  
Although the notices provided to the veteran in 2004 and 2005 
were not given prior to the first adjudication of the claim, 
the content of the notices fully complied with the 
requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and, after the notices 
were provided, the case was readjudicated in the September 
2005 SSOC.  Any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

VA outpatient records and VA examination reports have been 
obtained, and there is no contention that additional relevant 
records have not been obtained.  The veteran has not 
indicated that he has any additional evidence to submit.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  


I.  Entitlement to service connection for bilateral hearing 
loss.

The veteran reported a history of military and civilian noise 
exposure.  His service specialty was as a helicopter 
repairman and post-service, he was exposed to bulldozers and 
construction.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service medical records show that in January 1971, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
5

25
LEFT
30
15
5

25

In April 1971, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
10
15
25
LEFT
20
20
10
20
30

At service discharge in September 1973, the following results 
were noted:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30

40
LEFT
30
30
20

30

VA afforded the veteran an examination in November 2004 and 
the following results were reported:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
65
65
65
LEFT
65
55
55
65
65

Average pure tone threshold was 64 decibels in the right ear 
and 60 in the left ear.  Word recognition was 72 percent in 
the right ear and 76 percent in the left ear.  Pure tone 
thresholds were considered unacceptable for rating purposes 
and inter test reliability was poor.  

The November 2004 VA examiner added an addendum in August 
2005.  Citing previous unreliable tests from VA, the examiner 
noted that her November 2004 report did not provide (an 
accurate) description of hearing thresholds because pure tone 
thresholds were considered unacceptable for rating purposes.  
She noted that the audiogram obtained at service discharge 
was not consistent with noise induced hearing loss and the 
configuration suggested poor reliability.  As the veteran 
repeatedly exhibited pseudohypoacusic behavior at his hearing 
evaluation (including on several previous evaluations), 
current hearing sensitivity was not established for either 
ear.  It was added that further testing would be futile.  
While she noted that comparison of enlistment and separation 
audiograms showed a slight decrease at two frequencies in 
each ear, she opined that there was less than a 50 percent 
probability that the veteran's hearing sensitivity decreased 
as a result of military service.  Moreover, the examiner 
stated the degree of any hearing loss the veteran may have 
has not been established due to consistently poor test 
reliability.  She recommended that the veteran's audiologic 
results not be used for rating purposes.  

While the veteran exhibited a hearing loss for VA purposes at 
service discharge and on recent audiometric testing, the 
results are not authentic.  The examiner found that current 
hearing loss could not be established and that the results 
were unacceptable for rating purposes.  As to the findings on 
the inservice audiograms, the examiner specifically noted 
that she could not "render an opinion regarding the etiology 
of the hearing loss without resorting to speculation."  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  Furthermore, in her addendum, the examiner opined 
that there was less than a 50 percent probability that the 
veteran's hearing sensitivity decreased as a result of 
military service.  Therefore, service connection is 
unwarranted.  

While the veteran has suggested that his current bilateral 
hearing loss is related to service, as a lay person, he has 
no competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran's current hearing loss is related to 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.	Entitlement to service connection for tinnitus.

Service medical records are negative for complaints of 
tinnitus.  VA medical records reveal complaints of tinnitus.  
The November 2004 examination report reflected that the 
veteran complained of intermittent bilateral ringing tinnitus 
since 1980.  This occurred four to five times per month 
lasting one minute.  The examiner opined that it was not 
considered clinically significant due to infrequent 
occurrence and brief duration of the ear noise (addendum 
dated in August 2005).  She concluded that it was unlikely 
that this infrequent intermittent tinnitus was due to his 
military service as it began several years after discharge.  

While the veteran has current complaints of tinnitus, there 
were no complaints in service.  By the veteran's own 
admission, tinnitus did not start until 1980, which is seven 
years post-service discharge.  Further, there is no opinion 
which links tinnitus to service.  Therefore, service 
connection for tinnitus is denied.

While the veteran has suggested that his current tinnitus is 
related to service, as a lay person, he has no competence to 
give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran's current tinnitus is related to service.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  





ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for tinnitus is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


